Citation Nr: 1548194	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as coronary atherosclerosis and coronary artery disease (CAD), as secondary to service-connected posttraumatic stress syndrome (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to December 1968.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

 
FINDINGS OF FACT

A heart disorder was not incurred in service, nor is it proximately due to, the result of, or aggravated by, the Veteran's service -connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015). Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all the evidence in the Veteran's file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran does not contend that his heart disorder is directly or presumptively related to service, nor does the evidence of record support such a finding (no evidence of a heart disorder in service or for many years thereafter).  The Veteran instead contends that his heart disorder is secondary to his service-connected PTSD. 

Specifically, he contends his heart disorder was caused by stress resulting from his PTSD.

Here, the preponderance of the evidence is against a finding that the Veteran's heart disorder was caused or aggravated by his PTSD.  Notably, the January 2009 VA examiner indicated that the Veteran's CAD first became symptomatic in the late 1990s.  In 2007, the Veteran underwent stents placement.  The examiner indicated that studies on Veterans "did not support the contention that PTSD is a significant causative or aggravating factor for CAD."  The examiner also noted that the Veteran had "significant causative factors for CAD," including (but not limited to) hypertension and dyslipidemia.  The examiner opined that given the Veteran's multiple causative factors for CAD, "the effect (if any) of PTSD upon the [V]eteran's CAD would be unmeasurably small."  The examiner opined that the Veteran's CAD was less likely than not related to his PTSD.

The Board is aware that the Veteran submitted a November 2007 letter from his cardiologist which stated that "While the interaction between stress and coronary disease are incompletely understood, it is clear that stress does increase one's likelihood of myocardial infraction.  I believe it is quite possible that [the Veteran's] elevated stress related to his PTSD may have contributed to his coronary disease progression.  I respectfully request that this possible interaction be given serious consideration."  

In a June 2009 letter, the same cardiologist reiterated his opinion, adding that "PTSD is increasingly recognized as a risk factor for coronary atherosclerosis, and cardiac morbidity and mortality in Veterans."  The physician also related that "[g]iven the well-documented relationship between PTSD and coronary disease, it is as likely as not that PTSD is also contributing to his atherosclerotic burden.  In the case of [the Veteran] I believe PTSD is a significant risk factor for his CAD."

First, the physician' statements themselves are equivocal ("quite possible," "believed," "may").  The Board finds that this opinion is less probative and persuasive than the other evidence of record, as it uses vague language.  The use of such equivocal language makes a statement by an examiner speculative in nature. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

Next, no reference was made to the Veteran's long-standing history of heavy alcohol consumption and obesity.  For these reasons, the Board finds this opinion to be speculative and thus, not probative of the matter on appeal.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Thus, based on the aforementioned, the Board has afforded more weight to the opinion of the VA examiner and finds that the clinical evidence of record does not support a finding of secondary service connection.  While not all evidence in this case supports the denial of this claim, it is important for the Veteran to understand that the best evidence in this case supports the denial of this claim, making it less likely that the current problem was either caused or aggravated by the Veteran's PTSD.  

The Board is also cognizant of the medical journal copies that the Veteran submitted to substantiate his claim.  The Board notes that not only are those studies general (and do not speak to the Veteran's individual case and medical circumstances), but, as his physician's statements, they are equivocal.  In sum, those studies, like the Veteran's cardiologist's statements, suggest a possible correlation, and not causation - they suggest that the Veteran's PTSD may have been one of the possible factors contributing to the development of heart disease, not that the Veteran's PTSD caused the CAD.  In this case, based on these facts, the Board finds that the Veteran's PTSD is far less likely than not the cause of the Veteran's heart problems. 

In sum, heart disease was not diagnosed during service or for many years thereafter. The competent and probative evidence does not establish a link between the Veteran's CAD and PTSD and, in fact, suggests that the causes of the Veteran's CAD are other risk factors, which only provides more evidence against this claim.  CAD was also not aggravated by his PTSD, as there was no increase in severity of the disease beyond the natural progression.  Aggravation is simply not indicated:  both the post-service treatment records and the best medical opinion evidence fully supports this finding. Thus, the Board finds service connection for CAD is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b) (West 2014). 





ORDER

Entitlement to service connection for a heart disorder, claimed as coronary atherosclerosis secondary to service-connected PTSD, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


